Fourth Court of Appeals
                                San Antonio, Texas
                                       July 6, 2021

                                   No. 04-20-00127-CR

                                Frank Henry WESCH, Jr.,
                                       Appellant

                                            v.

                                THE STATE OF TEXAS,
                                      Appellee

               From the 451st Judicial District Court, Kendall County, Texas
                                Trial Court No. 17-378-CR
                       Honorable Kirsten Cohoon, Judge Presiding


                                     ORDER

Sitting:     Rebeca C. Martinez, Chief Justice
             Beth Watkins, Justice
             Liza A. Rodriguez, Justice


     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.



                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of July, 2021.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court